On this appeal from a judgment rendered on April 30, 1974 in the Supreme Court, Bronx County, convicting defendant on his plea of guilty of robbery in the first degree and sentencing him to from 2 to 9 years imprisonment, assigned counsel, after conscientiously examining the record has sought leave to withdraw. The application is supported by a brief in compliance with People v Saunders (52 AD2d 833; see, also, Anders v California, 386 US 738). Counsel has concluded that the record in this case does not reveal any valid applicable issue, and that the appeal is therefore frivolous. A copy of the brief has been furnished to defendant, and defendant has not chosen to submit anything to support his appeal. This court has made a careful review of the record and proceedings in this case, and agrees with counsel for appellant that there are no issues to be raised upon this appeal that are not frivolous. Accordingly, the application by counsel to withdraw is granted, and the judgment of conviction is unanimously affirmed. Concur&emdash;Markewich, J. P., Kupferman, Silverman, Capozzoli and Lane, JJ.